DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the Remarks of 09/23/2021, applicant amend the title, hence the objection to the specification of the last office action has been withdrawn.  No further claim(s) are amended. Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2004/0101744) in view of Song (US 6,534,955). 
With respect to claims 1 and 7, Suzuki discloses a charging output protection circuit (Fig. 1, 13) comprising a battery pack (Fig. 4, A), a charger (Fig. 4, B), a hardware control unit (Fig. 4, Microcontroller 5), and a software control unit (microcomputer and other connected circuitries with application algorithm: Paras # 0033), wherein said hardware control unit comprising a detecting circuit for detecting whether a voltage of the battery pack is normal (Para. # 0005, 0010 and 0023), a triode connected to the detecting circuit (detecting circuitry including control transistors Q11-Q12, which is for amplifying electrically current signal similar to triode  except triode  is a vacuum tube whereas  transistor is a solid-state device), and the detection result of the (Fig. 4: microcomputer 5; para. # 0026 and 0044), a communication circuit for communicating between the single chip microcomputer and the battery pack (Fig. 4: communication link connects between Microcomputer 5 , the battery pack and the charge control unit 8).
 
    PNG
    media_image1.png
    454
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    604
    media_image2.png
    Greyscale

SUZUKI, however, does not expressly disclose first triode, second triode; first relay and second relay.
 Song discloses, on the other hand, first transistor and second transistor, which are used for controlling the first and second relay to be switched off or on based on the instruction of the single chip microcomputer (see Par. # 0140-141 first and second switches 530 and 540 are relay capable of transmitting high current controlled by integrated controller 525 and other microprocessor to drive the relay or switches, whereas the microprocessor can be a single chip microcomputer or microprocessor; Para # 0161). 
SUZUKI and Song are analogous art because they are from the same field of endeavor namely Battery pack apparatus and battery protecting circuit.  At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified the controlling circuitries 
With respect to claims 2 and 8, the combined references of Suzuki and song disclose the charging output protection circuit, Suzuki further discloses wherein said battery pack has a charging port and a communication port, and said detecting circuit is configured to detect a voltage value of the charging port of the battery pack and compare it with a reference voltage value; one end of said communication circuit is connected to a single chip microcomputer, and the other end is connected with the communication port of the battery pack to realize the interactive communication between the single chip microcomputer and the battery pack (Fig. 4, charging port “+” and “-” at the charging connection; and communication connection 5 to 8 communicating with the microcomputer 5). 
With respect to claims 3 and 9, the combined references of Suzuki and song disclose the charging output protection circuit, Suzuki further discloses wherein said detecting circuit comprises a voltage comparator for comparing the detected voltage value of the battery pack charging port with a reference voltage value and outputting a high/low level based on the comparison result, said hardware control unit controls said first triode to be turned on or off based on the high/low level to make said first relay to be switched on or off (Fig. 3, comparator 4-1); and further Song discloses the controller switching on and off to act upon the relay (Para. # 00140-0142) . 
With respect to claim 4, the combined references of Suzuki and song disclose the charging output protection circuit, Suzuki further discloses wherein said detecting circuit further comprises a voltage division circuit, wherein a voltage value of said charging port of said battery pack is transmitted to said voltage comparator through said voltage division circuit (See comparator of Fig. 3, 4-1; Para. # 0029-0032).
With respect to claims 5 and 10, the combined references of Suzuki and song disclose the charging output protection circuit, Suzuki further discloses wherein said communication circuit is configured to transmit voltage, current, temperature and time information between said single chip microcomputer and the communication port of said battery pack, and said software control unit is configured to control said second triode to be turned on when the communication circuit operates normally, so that said second relay is switched on Para. # 0037, 0043 and 00140-0142). 
With respect to claim 6, the combined references of Suzuki and song disclose the charging output protection circuit, Suzuki further discloses wherein said battery pack has an electrode port, and said single chip microcomputer is connected to said electrode port to monitor the voltage of the battery pack (Para. # 0044, and 0046). 
Response to Arguments
Applicant's arguments filed in the remarks of 09/23/2021 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
Examiner considered with appreciations the fact that applicant’s comment with regard to the secondary reference “Song” being associated with wrong patent number, as it was a typographical error. But further applicant described that the “Song” reference found in the list of Notice of References. Therefore the proper number associated with ‘Song ‘797’’ reference, which is described in the PTO-892 form is US-20150048797 that deals with battery pack, apparatus including method of managing battery pack. The cited reference used to address the rejections verify this fact. 
The current application function in relation to a charging output protection circuit and a charging output protection method. It controls output mode of the charger with software and MOS transistor or a single relay. Provide a charging output protection circuit and a charging output method applied to a high voltage output occasion with fast response speed. Including a detection unit to detect whether a voltage of the battery pack is normal or not.
The primary reference, Suzuki, deals with a circuitry with multiple battery pack connection with a charging and discharging control switch to control charge discharge of the circuit. In addition to that, it also includes a multiple protective circuits that protects the output charging/discharging using a switching control unifying the voltage references while computation and communication are executed. It’s possible to manage the output with described protection circuitries as the microcomputer is determined to manage the operation an integrated manner (see abstract). The protective circuits with the computing circuit used to detect signals as described earlier.
Song, the second reference, is used to show multiple switches and relays as do multiple functionalities. A triode is similar in function with a transistor, except transistor has multiple functionality than what a triode circuit can do. A triode is an electronic amplifying vacuum tube. A transistor can be used for amplification, switching, voltage stabilization, signal modulation, and many other functions. Therefore, as described in the last office action, the combined references show addressing applicant’s claim as indicated earlier, and applicant’s argument in this case is not found persuasive.
 As for the improper motivation arguments i.e., in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation would have been that the multiple relay and triodes help transmit or process high current signals with an efficient single microchip controller with the advantage of fitting in miniature electronic circuit devices. Therefore applicant argument is not found persuasive. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/YALKEW FANTU/Primary Examiner, Art Unit 2859